          Case 1:19-cr-00808-VEC Document 180 Filed 03/23/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
                                                                         DATE FILED: 3/23/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :         19-CR-808 (VEC)
                                                                :
                 -against-                                      :             ORDER
                                                                :
                                                                :
 ALSENY KEITA,                                                  :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 23, 2021 the parties appeared for a change of plea hearing;

        WHEREAS at the March 23, 2021 hearing, Mr. Keita entered a guilty plea;

        IT IS HEREBY ORDERED that: Defendant’s sentencing will be held in person on July

13, 2021 at 2:00 p.m. in Courtroom 443. Sentencing submissions are due by June 29, 2021.

The Court reminds the parties to review the relevant standing orders regarding courthouse entry

and to comply with the requirement to wear either (i) one disposable mask underneath a cloth

mask with the edges of the inner mask pushed against the face; or (ii) one properly-fitted, FDA-

authorized KN95 (or N95) mask. Gaiters, bandannas, and masks with valves are not permitted.

        Members of the public may attend the hearing by dialing 888-363-4749 using the access

code 3121171 and the security code 0808. Any recording or retransmission of the hearing is

strictly prohibited.



SO ORDERED.
                                                                _________________________________
Date: March 23, 2021                                                  VALERIE CAPRONI
      New York, NY                                                  United States District Judge
